IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30808
                        Conference Calendar



JOSEPH C. HARRIS,

                                         Plaintiff-Appellant,

versus


RICHARD L. STALDER; BURL CAIN; R. DWAYNE MCFATTER;
EDMUNDO GUTIERREZ; GREMILION, Dr.; MORE, Dr.; MYERS, Dr.,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 00-CV-172-C
                      --------------------
                        February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Joseph C. Harris, Louisiana state prisoner # 118642, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 civil

rights actions as frivolous and for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e).   In particular, Harris contends

that the district court erred in determining that his case was

time-barred.

     Normally, when a complaint is dismissed for failure to state

a claim based on its being time-barred, review is de novo.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30808
                                -2-

Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998).    However,

because Harris did not file objections to the magistrate judge’s

report and recommendation, we review the findings accepted by the

district court for plain error.   Douglass v. United Services

Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996)(en banc).

     We have reviewed the record and brief submitted by Harris

and find that the district court did not plainly err in

determining that Harris’s federal complaint was time-barred.     See

Burge v. Parish of St. Tammany, 996 F.2d 786, 788 (5th Cir.

1993);   Elzy v. Roberson, 868 F.2d 793, 794-95 (5th Cir. 1989).

Accordingly, the district court’s dismissal of Harris’s suit as

frivolous and for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e) is AFFIRMED.